 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichigan Peat, Inc.andUnited Dairy & BakeryWorkers,Local 87, Retail,Wholesale,Department Store Union, AFL-CIO, Petitioner.Case No. 7-RC-1333. April 29, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Rallis, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provision of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andFanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer contends that the employees sought by the Peti-tioner are agricultural laborers and therefore not subject to the juris-diction of the Board.The Employer is engaged in harvesting,processing, and packing sedge peat, deposits of which are formed inshallow areas of water-filled depressions and in boggy meadows, andconsist of decomposed fibrous and matted vegetable matter such asroots and rootlets of reedy type plant matter.The peat is not sownor planted but is found in its natural state.The Employer's operations generally consist of removing surfacebrush from the land and digging ditches to drain off water, leavingthe sedge peat exposed.The peat is broken up by plow and rototillerand is disced and exposed to the sun for drying.The dried peat ispushed by bulldozers to the roadside where it is loaded into trucksand hauled to the peat pile where it remains until ready for grind-ing, cleaning, bagging, and shipment to customers.Section 2(3) of the National Labor Relations Act excludes fromits coverage "any individual employed as an agricultural laborer,"and the Board's annual appropriation rider directs, in effect, that theBoard, in determining whether an employee is an agricultural laborer,shall be guided by the definition set forth in Section 3 (f) of the FairLabor Standards Act. It is Board policy to give great weight to theinterpretations of Section 3 (f) by the Wage and Hour Division of theUnited States Department of Labor.'The Wage and Hour and Public Contracts Divisions of the UnitedStates Department of Labor, in its Interpretative Bulletin on Agri-1SeeColumbiana Seed Company,119 NLRB 560, 562.127 NLRB No. 69. MICHIGAN PEAT, INC.519'culture, Processing of Agricultural Commodities and Related Sub-jects, states in Section 780.12 (c), that the term "agricultural or horti-cultural commodities" contained in Section 3(f), does not includecommodities produced by the exploitation of natural resources or byuncultivated natural growth, and that employees engaged in thegathering or harvesting of wild commodities such as "mosses," or theappropriation of uncultivated products from the soil are not em-ployed in "the production, cultivation, growing, and harvesting ofagricultural or horticultural commodities."Therefore, in accordancewith such interpretation, we find that the Employer's employees arenot agricultural laborers within the meaning of the National LaborRelations Act and that a question affecting commerce exists concern-ing the representation of certain employees of the Employer withinthe meaning of Section 9(c) (1) and Section 2(6) and (7) of the Act.4.The parties are in agreement that the Employer's production andmaintenance employees constitute an appropriate unit.They are indispute, however, with respect to the outside foreman at Minden City,whom the Employer would exclude, and a mechanic, whom the Peti-tioner would exclude, as supervisors.The outside foreman (Moore) directs the work of the other em-ployees at the Minden City plant.The Employer testified that hehas the same responsibilities as the inside foreman, who the partiesagreed is a supervisor, and has the authority to recommend the hireand discharge of employees. In these circumstances we find that theoutside foreman at Minden City is a supervisor within the meaningof the Act and shall exclude him from the unit.The mechanic (Smith) is the senior of two mechanics at the Capacoperations.The record shows that he does not have the authority tohire or discharge or to effectively recommend the same and there isno indication that he exercises any other supervisory authority.Wefind therefore that the mechanic is not a supervisor within the mean-ing of the Act and shall include him in the unit.Accordingly, we find that a unit of all production and maintenanceemployees at the Employer's operations at 4114 Cade Road, Capac,Michigan, and 2905 Polk, Minden City, Michigan, including truck-drivers, and mechanics, but excluding office clerical employees, the,office cleaning woman, guards, the outside foreman at Minden City,.all other foremen, and all other supervisors as defined in the Act.5.The Employer's operations are seasonal in nature although someoperations continue throughout the year.The peak season startsabout March of each year and ends in October. Inasmuch as the cur-rent season has already begun and peak seasonal employment willoccur within our usual time for holding elections, we shall direct animmediate election in this case.2[Text of Direction of Election omitted from publication.]2 Central San Vicente,Inc,117 NLRB 397 at 399.